Case 3:13-cv-00628-RCJ-CLB Document 153-11 Filed 04/06/21 Page 1 of 6




                    EXHIBIT J
Case 3:13-cv-00628-RCJ-CLB Document 153-11 Filed 04/06/21 Page 2 of 6




                       Exhibit 1
Case 3:13-cv-00628-RCJ-CLB Document 153-11 Filed 04/06/21 Page 3 of 6
Case 3:13-cv-00628-RCJ-CLB Document 153-11 Filed 04/06/21 Page 4 of 6




      PUBLISHED BY
      Microsoft Press
      A Division of Microsoft Corporation
      One Microsoft Way
      Redmond, Washington 98052-6399
      Copyright © 1999 by Microsoft Corporation
      All rights reserved. No part of the contents of this book may be reproduced or transmitted in any form
      or by any means without the written permission of the publisher.
      Library of Congress Cataloging-in-Publication Data
      Microsoft Computer Dictionary. -- 4th ed.
                p. cm.
            Previous eds. published under title: Microsoft Press computer
         dictionary
            ISBN 0-7356-0615-3
            1. Computers Dictionaries. 2. Microcomputers Dictionaries.
         I. Microsoft Press computer dictionary.
         QA76.15.M538 1999
         004'.03--dc21                                                  99-20168
                                                                            CIP

      Printed and bound in the United States of America.
      1 2 3 4 5 67 89         ~~         4 3 2 1 0 9
      Distributed in Canada by ITP Nelson, a division of Thomson Canada Limited.
      A CIP catalogue record for this book is available from the British Library.
      Microsoft Press books are available through booksellers and distributors worldwide. For further information
      about international editions, contact your local Microsoft Corporation office or contact Microsoft Press
      International directly at fax (425) 936-7329. Visit our Web site at mspress.microsoft.com.

      Macintosh, Power Macintosh, QuickTime, and TrueType fonts are registered trademarks of Apple Computer,
      Inc. Kodak is a registered trademark of the Eastman Kodak Company. Intel is a registered trademark and Indeo
      is a trademark of Intel Corporation. Active Desktop, Active Directory, ActiveMovie, Active Platform, ActiveX,
      Authenticode, BackOffice, DirectInput, DirectX, Microsoft, Microsoft Press, MS-DOS, MSN, NetMeeting,
      NetShow, Visual Basic, Visual C++, Visual J++, WebTV, WebTV Network, Win32, Win32s, Windows,
      Windows NT, and XENIX are either registered trademarks or trademarks of Microsoft Corporation in the
      United States and/or other countries. PANTONE is a registered trademark of Pantone, Inc. Other product and
      company names mentioned herein may be the trademarks of their respective owners.

       The example companies, organizations, products, people, and events depicted herein are fictitious. No associa-
       tion with any real company, organization, product, person, or event is intended or should be inferred.



       Acquisitions Editor: Christey Bahn
       Project Editor: Kim Fryer
Case 3:13-cv-00628-RCJ-CLB Document 153-11 Filed 04/06/21 Page 5 of 6




         Apple Events                                                                                            application



        Apple Events n. A feature added to Mac OS System 7             AppleScript n. A script language developed by Apple
         that enables one application to send a command,                Computer, Inc., for Macintosh computers running
         such as save or open, to another application. See also         under the Mac OS to execute commands and auto-
         Mac OS.                                                        mate functions. See also script.
        Apple Extended Keyboard n. A lO5-key keyboard                  AppleShare n. A fIle server software developed by
         that works with the Macintosh SE, Macintosh II, and            Apple Computer, Inc., that works with the Mac OS
         Apple IIGS computers. This keyboard marks Apple's              and allows one Macintosh computer to share fIles
         fIrst inclusion of function (F) keys, whose absence            with another on the same network. See also file
         was long cited as a shortcoming of the Macintosh               server, Mac OS.
         compared with IBM PCs and compatibles. This fea-              applet \a'plgt\ n. A program that can be downloaded
         ture, along with other layout changes and the addi-            over the Internet and executed on the recipient's ma-
         tion of new keys and lights, makes the Apple                   chine. Applets are often written in the Java program-
         Extended Keyboard quite similar in form to the IBM             ming language and run within browser software, and
         enhanced keyboard. See the illustration. See also              they are typically used to customize or add interac-
         enhanced keyboard.                                             tive elements to a Web page.
        Apple II n. The second computer introduced by the              AppleTalk n. An inexpensive local area network de-
         Apple Computer Corporation, in April 1977. The                 veloped by Apple Computer, Inc., for Macintosh
         Apple II featured 4K dynamic RAM, expandable to                computers that can be used by Apple and non-Apple
         48K (with 16K chips), and used the 6502 micropro-              computers to communicate and share resources such
         cessor. The Apple II was the first computer to offer a         as printers and fIle servers. Non-Apple computers
         TV video adapter as an optional alternative to a color         must be equipped with AppleTalk hardware and suit-
         computer monitor. It also featured sound and eight             able software. The network uses a layered set of pro-
         expansion slots. See also 6502.                                tocols similar to the ISO/OSI reference model and
        Apple key n. A key on Apple keyboards labeled with              transfers information in the form of packets called
         an outline of the Apple logo. On the Apple Extended            frames. AppleTalk supports connections to other
         Keyboard, this key is the same as the Command key,             AppleTalk networks through devices known as
         which functions similarly to the Control key on IBM            bridges, and it supports connections to dissimilar
         and compatible keyboards. It is generally used in              networks through devices called gateways. See also
         conjunction with a character key as a shortcut to              bridge, frame (defInition 2), gateway.
         making menu selections or starting a macro.                   application n. A program designed to assist in the
        Apple Macintosh n. See Macintosh.                               performance of a specific task, such as word process-
        Apple Newton n. See Newton.                                     ing, accounting, or inventory management. Compare
                                                                        utility.




                                                   Apple Extended Keyboard.



                                                                  26
Case 3:13-cv-00628-RCJ-CLB Document 153-11 Filed 04/06/21 Page 6 of 6




         DVMRP                                                                                               dynamic HTML



        DVMRP n. See Distance Vector Multicast Routing               Dynaload drivers n. Device drivers that are supported
         Protocol.                                                    by Dynaload. Dynaload is a command that can be
        Dvorak keyboard \dg-vor'ak ke'bOrd, dg-vor'zhak\              run from a DOS prompt under IBM's PC DOS 7 and
         n. A keyboard layout developed by August Dvorak              will load compliant device drivers without modifica-
         and William L. Dealey in 1936 as an alternative to           tion of the CONFIG.SYS file. See also CONFIG.SYS.
         the overwhelmingly popular QWERTY keyboard.                 dynamic adj. Occurring immediately and concurrently.
         The Dvorak keyboard was designed to speed typing             The term is used in describing both hardware and soft-
         by placing the characters on the keyboard for easiest        ware; in both cases it describes some action or event
         access to the most frequently typed letters. In addi-        that occurs when and as needed. In dynamic memory
         tion, pairs of letters that often occur sequentially         management, a program is able to negotiate with the
         were separated so that the hands could alternate typ-        operating system when it needs more memory.
         ing them. See the illustration. See also ergonomic          dynamic address translation n. On-the-fly conver-
         keyboard, keyboard. Compare QWERTY keyboard.                 sion of memory-location references from relative
                                                                      addresses (such as "three units from the beginning of
                                                                      X") to absolute addresses (such as "location number
                                                                      123") when a program is run. Acronym: DAT.
                                                                     dynamic allocation n. The allocation of memory dur-
                                                                      ing program execution according to current needs.
                                                                      Dynamic allocation almost always implies that dy-
                                                                      namic deallocation is possible too, so data structures
        Dvorak keyboard.                                              can be created and destroyed as required. See also
        DVST n. See direct view storage tube.                         allocate, deallocate. Compare static allocation.
        DXF n. Short for drawing interchange format. A               dynamic binding n. Binding (converting symbolic
         computer-aided design file format originally devel-          addresses in the program to storage-related ad-
         oped by Autodesk; for use with the AutoCAD pro-              dresses) that occurs during program execution. The
         gram to facilitate transfer of graphics files between        term often refers to object-oriented applications that
         different applications.                                      determine, during run time, which software routines
                                                                      to call for particular data objects. Also called late
        dyadic \dI-ad'ik'\ adj. Of, pertaining to, or character-
                                                                      binding. Compare static binding.
         istic of a pair-for example, a dyadic processor,
         which contains two processors controlled by the             dynamic caching n. A technique for storing recently
         same operating system. The term is usually limited to        used data in memory where cache size is based on
         describing a system with two microprocessors. Dy-            how much memory is available rather than how much
         adic Boolean operations are those such as AND and            memory is assigned to the application currently running.
         OR in which the outcome depends on both values.             Dynamic Data Exchange n. See DDE.
         See also Boolean algebra, operand. Compare unary.           dynamic dump n. A listing, either stored on disk or
        dye-diffusion printer n. See continuous-tone printer.         sent to a printer, of memory contents generated at the
        dye-polymer recording n. A recording technology               time of a break in the execution of a program-a use-
         used with optical discs in which dye embedded in a           ful tool for programmers interested in knowing what
         plastic polymer coating on an optical disc is used to        is happening at a certain point in the execution of a
         create minute bumps on the surface that can be read          program.
         by a laser. Dye-polymer bumps can be flattened and          Dynamic Host Configuration Protocol n. See DHCP.
         re-created, thus making an optical disc rewritable.         dynamic HTML n. A technology designed to add
        dye-sublimation printer n. See continuous-tone                richness, interactivity, and graphical interest to Web
         printer.                                                     pages by providing those pages with the ability to
        dynalink n. Short for dynamic link. See dynamic-link          change and update themselves dynamically, that is, in
         library.                                                     response to user actions, without the need for repeated



                                                                   158
